Citation Nr: 1633725	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-07 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder and Agent Orange exposure. 

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a low back disorder and Agent Orange exposure. 

4. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder and Agent Orange exposure. 

5.  Entitlement to service connection for a neurological disorder of both lower extremities, to include as secondary to a low back disorder, diabetes mellitus and Agent Orange exposure. 

6.  Entitlement to service connection for a neck disorder, to include as due to Agent Orange exposure. 
7.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to a neck disorder and Agent Orange exposure.
 
8.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a neck disorder and Agent Orange exposure. 

9.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to a neck disorder, diabetes mellitus and Agent Orange exposure. 

10.  Entitlement to service connection for headaches, to include as secondary to a neck disorder and Agent Orange exposure.

11.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure. 

12.  Entitlement to service connection for allergic rhinitis, to include as secondary to Agent Orange exposure. 

13.  Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968, to include service in the Republic of Vietnam (RVN).

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By that rating action, the RO, in part, denied service connection for allergic rhinitis; skin disorder; neurological disorders affecting the upper and lower extremities; and, headaches.  The Veteran appealed this rating action to the Board.

This appeal also stems from a June 2009 rating decision by the above RO.  By that rating action, the RO declined to reopen a claim of entitlement to service connection for a low back disorder.  The RO also, in part, denied service connection for disorders of the bilateral shoulders; bilateral arms; bilateral knees; bilateral hips; bilateral legs; and neck.  The Veteran appealed this rating action to the Board.

In February 2013, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript is of record.

In a June 2013 decision, the Board, in part, reopened a previously denied claim for service connection for a low back disability, and remanded the underlying service connection claim, as well as issues two (2)-13 listed on the title page, to the Agency of Original Jurisdiction (AOJ) for additional development.  These matters have returned to the Board for further appellate consideration. 

In August 2015, the Board remanded the appeal to the RO for additional development; specifically, to obtain addendum opinions addressing all theories of entitlement for compensation for each of the claimed disabilities from VA clinicians who had examined the Veteran in July 2013.  VA clinicians provided the addendum opinions in October 2015 and January and March 2016.  Copies of these opinions have been associated with the Veteran's electronic record. 

The Board notes that the RO developed the claims on appeal on a direct incurrence basis.  In multiple statements throughout the appeal, the Veteran has maintained that all of the disabilities were caused, in part, by his exposure to Agent Orange in the RVN and that his claimed orthopedic and neurological disabilities of the bilateral lower and upper extremities were secondary to low back and neck pain, respectively. (See e.g., typographed statement, prepared by the Veteran and dated in early July 2009).  In addition, the Veteran testified before the undersigned in February 2013 that his neurological disabilities of the bilateral upper and lower extremities could be associated with his diabetes mellitus.  As service connection for diabetes mellitus was subsequently granted by the RO in a June 2013 rating action, the Board has characterized the claims for service connection for neurological disabilities of the bilateral upper and lower extremities to include this theory of secondary service connection.  Accordingly, the Board will address the theory of secondary service connection when deciding the issues on appeal as they have been reasonably raised by the evidence of record, namely in the above-cited typographed statement prepared and submitted by the Veteran.  Id.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, the Board has re-characterized the claims to more accurately reflect the Veteran's contentions as indicated on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims, a remand is necessary to obtain supplemental VA opinions to ensure compliance with its August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)).

In its August 2015 remand directives, the Board requested, in part, that the VA clinicians, who had examined the Veteran in July 2013, provide addendum opinions as to whether it was at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder; neck (cervical spine) disorder; bilateral shoulder disorder; and, bilateral arm disorder were causally related to the Veteran's presumed Agent Orange exposure and/or from having to unload boxes of ammunition and rockets while serving as an aircraft repairman.  (See August 2015 Board remand at page (pg.) 7).  At this juncture, the Board notes that the Veteran's military occupational specialty was an Aircraft Armament Repairman.  Thus, the Board finds his statements of having injured his back and upper extremities while lifting heavy ammunition in confined spaces to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).

A VA physician, who had not examined the Veteran in July 2013, provided an addendum opinion in January 2016 that addressed the etiology of his claimed low back disorder; neck (cervical spine) disorder; bilateral shoulder disorder; and, bilateral arm disorder.  (See January 2016 VA spine opinion).  The VA physician opined, after a review of the record and a notation that the Veteran's service treatment records (STRs) were negative for evidence that the Veteran had sought treatment for the claimed disabilities, that one cannot support a claim that the disabilities were related to Agent Orange based upon current VA guidelines.  The VA physician concluded  that she supported the July 2013 VA physicians' opinions that a military nexus between the claimed disabilities and service was lacking and that the conditions would be considered to be therefore less likely as not (less than 50 percent probability) due to military nexus and/or Agent Orange exposure  (See January 2016 VA back opinion).  

For the reasons the Board found the July 2013 VA physicians' opinions inadequate upon which to evaluate the claims for service connection for low back; neck (cervical spine); bilateral shoulder; and bilateral arm disorders, the same reasoning is similarly applied to the VA physician's January 2016 opinion.  Specifically, the January 2016 VA physician (and similarly the July 2013 opinions) impermissibly ignored the Veteran's lay assertions of in-service symptoms, notably that he had injured his back and upper extremities in-service while unloading boxes of automatic guns/ammunition and rockets in confined spaces.  (See Veteran's typographed statements to VA, dated in August 2009, March and April 2010 and April 2011; February 2013 Transcript (T.) at pg. 10; and, March 2014 Board remand at pages (pgs.) 5, 7).  As such, the Board finds that the January 2016 VA physician should provide an addendum opinion that addresses the Veteran's lay assertions of having injured his low back, neck and bilateral arm and bilateral shoulder from having lifted heavy ammunition in crowded spaces during military service, as requested by the Board in its August 2015 remand directives.  Stegall, supra.

Regarding the Veteran's claims for service connection for allergic rhinitis and skin and respiratory disorders, a VA physician opined in an October 2015 opinion that the onset of each disorder was decades after service (i.e., 2007).  Regarding the relationship between the Veteran's allergic rhinitis and skin disorder (tinea pedis) and respiratory disorder (asthma) and the Veteran's presumed Agent Orange exposure, the VA physician opined that it was less likely as not that the disorders were secondary to Agent Orange exposure because there was no established association between these disorders and current VA guidelines.  (See October 2015 VA skin opinion).  

Finally, and with regard to the claims for service connection for headaches; neurological disability of the bilateral upper extremities, to include as secondary to a neck disorder; and, neurological disability of the bilateral lower extremities, to include as secondary to a low back disorder, a VA neurologist opined in October 2015, after a review of the record, to include the July 2013 VA examination reports, that in the absence of electromyograph testing, that no conclusion could be reached regarding cervical radiculopathy on the right and that the Veteran's symptoms were not suggestive of cervical radiculopathy).  The VA physician opined that the Veteran's headaches and diagnosed right ulnar nerve problem were unrelated.  The VA physician further maintained that "these problems" were not related to any in-service event, either Agent Orange exposure or lifting heavy objects because the Veteran had lifelong employment in warehouse work.  (See October 2015 VA headache  opinion).  In a March 2016 opinion, the VA neurologist concluded that it was less likely than not that the Veteran's headaches and neurological disorders of the bilateral upper and lower extremities were not related to Agent Orange exposure per current VA guidelines.  (See March 2016 VA opinion).  

The Board finds that each of the above-cited VA opinions, as they relate to the Veteran's claimed disabilities and their relationship to his presumed Agent Orange exposure, inadequate in evaluating the claims for service connection on appeal.  The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116(b)(1).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. 

In formulating their respective opinions, it appears that the VA physicians relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences "), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12 (1991); 58 Fed. Reg. 29,107, 29,108 (May 19, 1993).

As the United States Court of Appeals for Veterans Claims (Court) held in Polovick: "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet. App. at 55.  Accordingly, the Board finds that the October 2015 and January 2016 VA physicians should provide addendum opinions as to the Agent Orange theory of the claims that take into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply to the claimed disabilities.

Finally, the Veteran should be provided a VA examination by an appropriate specialist to determine if he has neurological disorders of the bilateral upper and lower extremities that are secondary to his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA physician who provided a January 2016 opinion that addressed, in part, the etiology of the Veteran's low back disorder; cervical spine (neck) disorder; bilateral arm disorder; bilateral shoulder disorder  (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's electronic records, including a copy of this remand, must be made available to the examiner for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report.  The January 2016 VA physician examiner, or other reviewing clinician, is requested to review the record, and provide a response to the following questions as it relates to the Veteran's low back; neck; bilateral arm; and, bilateral shoulder disorders: 

a.) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back disability; neck (cervical spine) disability; bilateral shoulder disability; and, bilateral arm disability, is/are causally related to the Veteran having to unload boxes of ammunition/rockets in confined spaces while serving as an aircraft repairman during military service? 

The January 2016 physician (or other clinician) is hereby advised that the Board has found the Veteran's statements of having injured his back and upper extremities while lifting heavy ammunition in confined spaces to be consistent with the time, place, and circumstances of his military service as an Aircraft Armament Repairman. 
   
b.) The January 2016 VA physician (or other qualified clinician) should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder; cervical spine (neck) disorder; bilateral shoulder disorder; and, bilateral arm disorder are etiologically related to the Veteran's presumed exposure to Agent Orange based on his Vietnam service. 
   
In providing this opinion, the January 2016 physician (or other qualified physician) may not rely solely on the fact that the claimed low back disorder; cervical spine (neck) disorder; bilateral shoulder disorder; and, bilateral arm disorder may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner finds relevant, such as whether there are other risk factors for the development of the above-cited disorders or whether they have manifested in an unusual manner, among any other factors deemed pertinent.

In addition, in providing the opinion, the January 2016 VA physician (or other qualified clinician) must take into account the Veteran's personal circumstances and how the recognized risk factor(s) applies/apply in his particular case.  

c.) If and only if, the January 2016 VA physician or other qualified specialist determines that either the Veteran's low back and/or neck disorders are related to service, should he or she provide the following opinions: 
   
i) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that a neurological disorder of the bilateral lower extremities; bilateral leg disability; bilateral knee disability; and, bilateral hip disability is/are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the low back disability? 
   
For any aggravation found, the January 2016 VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
 ii) Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that a neurological disorder of the bilateral upper extremities; bilateral arm and bilateral shoulder disabilities and headaches are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the neck/cervical spine disability?
   
 For any aggravation found, the January 2016 VA examiner(s) or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
If the January 2016 VA examiner(s) or other qualified specialist(s) cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
2.  Obtain addendum medical opinions from the VA physicians who provided the October 2015 and March 2016 opinions (or other qualified reviewing clinician(s) if the October 2015 and March 2016 VA examiners are not available) that addressed, in part, the etiology of the Veteran's headaches; allergic rhinitis; skin disability; respiratory disability; and neurological disabilities of the bilateral upper and lower extremities.  

The Veteran's electronic records, including a copy of this remand, must be made available to the reviewers for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report(s).  The October 2015 and March 2016 VA physicians, or other qualified reviewing clinician(s), are requested to review the record, and provide a response to the following questions as they relate to the Veteran's headaches; allergic rhinitis; skin disability; respiratory disability; and, neurological disabilities of the bilateral upper and lower extremities: 
   
The October 2015 and March 2016 VA physicians (or other qualified clinician(s)) should provide a response to the following question: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches; allergic rhinitis; skin disability; respiratory disability; and neurological disabilities of the bilateral upper and lower extremities are etiologically related to the Veteran's presumed exposure to Agent Orange based on his Vietnam service?
   
In providing this opinion, the October 2015 and March 2016 physicians (or other qualified physician(s)) may not rely solely on the fact that the Veteran's headaches; allergic rhinitis; skin disability; respiratory disability; and neurological disabilities of the bilateral upper and lower extremities may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner finds relevant, such as whether there are other risk factors for the development of the above-cited disabilities or whether they have manifested in an unusual manner, among any other factors deemed pertinent.
   
In addition, in providing the opinion, the October 2015 and March 2016 VA physicians (or other qualified clinician(s)) must take into account the Veteran's personal circumstances and how the recognized risk factor(s) applies/apply in his particular case.  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently diagnosed neurological disability of the bilateral upper and lower extremities.  The Veteran's electronic record  must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner is requested to respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater likelihood) that any neurological disability of the bilateral upper and lower extremities has been caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected diabetes mellitus? 

(b) If it is determined that the Veteran's neurological disabilities of the bilateral upper and lower extremities have been aggravated (permanently worsened) by the service-connected diabetes mellitus, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the foregoing opinions, the VA examiner must take into consideration the Veteran's contention that his service-connected diabetes mellitus could have caused his neurological disabilities of the bilateral upper and lower extremities. 

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  The Veteran's claims should be readjudicated.  If any decision remains adverse to the Veteran, then issue a supplemental statement of the case to him and his representative, allow an opportunity to respond, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

